Citation Nr: 9930555	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  98-17 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound to the right thigh, with retained foreign body, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a shell fragment 
wound to the right lower calf, with retained foreign body, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a shell fragment 
wound to the left thigh, with retained foreign body, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of an 
injury to the back muscles, chiefly paravertebral group, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for traumatic 
synovitis of the right knee, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.


REMAND

Upon a preliminary review of the veteran's claims file, the 
Board finds that additional development is needed before the 
Board may fairly proceed with disposition of this case.

This appeal concerns disabilities that appear to have risen 
out of two separate in-service incidents.  The veteran's 
service medical records are negative for any descriptions of 
the actual incidents, although there are some references made 
to the resulting injuries.  A more detailed description of 
the in-service incidents, as related by the veteran, is found 
in a March 1975 VA examination.  According to the veteran, 
during combat in Vietnam, he was riding in a personnel 
carrier when he struck a mine, which caused him to be thrown 
backwards across the back of his seat, against a metal 
protective barrier.  This was the cause of his service-
connected back disability.  He indicates that he was treated 
at a hospital for approximately 2-3 hours, and released to 
duty.  In another incident, the veteran contends that he 
received shrapnel to the legs from a jet propelled grenade.  
He maintains that he was evacuated to a hospital for 
approximately two weeks, and although there were plans to 
send him to a hospital in Japan, he was returned to duty in 
the field.  The record currently reflects that the veteran 
still has some retained foreign bodies in his legs.  

The Board finds that the medical evidence of record is 
inadequate to fairly decide the veteran's appeal at this 
time.  In that regard, not only are the treatment records for 
the veteran's original injuries unavailable, but the current 
medical examinations do not fully address the factors needed 
to properly evaluate the veteran's claims.

As such, this case is REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic and neurological examination 
for his back, to properly assess the 
current nature and extent the disability 
currently on appeal.  The examiner is 
specifically requested to comment on what 
symptoms, if any, are attributable to the 
veteran's in-service back injury, for 
which he is service-connected.  The 
examiner is also requested to comment on 
to what degree, if any, the veteran's 
employment is affected by his back 
disability, citing specific examples.  
Any necessary tests, studies, and x-rays 
should be conducted.  This claims file is 
to be made available to the examiner for 
review in conjunction with the 
examination.  

2.  The veteran is also to be afforded a 
VA examination for his legs, to evaluate 
his residuals of shell fragment wounds 
and to evaluate his right knee 
disability.  The examiner is specifically 
requested to comment on the scars on the 
veteran's legs, and to opine whether the 
wounds appear to have been through and 
through, or deep penetrating, and what 
effect, if any, the wounds have on the 
veteran's muscle tissue.  The examiner is 
also requested to comment on the residual 
effects of the shell fragment wounds, 
including whether such injuries are 
related to the veteran's current 
complaints of leg soreness.  
Additionally, the examiner is requested 
to examine the veteran's right knee 
synovitis, and comment on the current 
symptoms due to that disability.  
Finally, the examiner is requested to 
offer an opinion as to what degree, if 
any, the veteran's service-connected 
disabilities in his legs interfere with 
his employment.  Any necessary tests, 
studies, and x-rays should be conducted.  
This claims file is to be made available 
to the examiner for review in conjunction 
with the examination.  

2.  When the development requested has 
been completed, the RO should again 
review each issue currently on appeal, on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


